USCA1 Opinion

	




United States Court of Appeals
For the First Circuit




No. 01-1267

UNITED STATES OF AMERICA,


Appellee,


v.


JAIME GARCÍA-TORRES,


Defendant, Appellant.




ERRATA



 The opinion of this court issued February 8, 2002, is amended as
follows:
	On the cover sheet, replace "Joseph C. Laws, Jr., Federal Public
Defender, for appellant." with "Joseph C. Laws, Jr., Federal Public
Defender, with whom Patricia A. Garrity is on brief for appellant.".
	On page 6, last line, replace "image" with "imagine".